DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  Bäcklund et al. (U.S. Patent Application Publication 2021/0154586) discloses receiving a notification of at least one security service event, and determining a task to be performed to handle the at least one security service event (paragraphs 4, 19, 20, 30, and 37 in particular).  Johnson et al. (U.S. Patent Application Publication 2018/0357073) discloses a list setting forth one or more tasks that a user may perform (paragraphs 84 and 96; Figure 7).  Teh et al. (U.S. Patent Application Publication 2018/0182179) discloses security personnel accepting assigned jobs (paragraphs 24, 31, and 32).  However, these and the other prior art references of record do not in combination disclose, teach, or reasonably suggest a method, comprising: receiving, by at least one processor of a computer-based system in electronic communication with a security provider device, a security task acceptance associated with a security task; validating, by the at least one processor of the computer-based system, the security task acceptance; and transmitting, by the at least one processor of the computer-based system, a security task acceptance notification to a security consumer device in response to validating the security task acceptance.
Claims 1-6 have also been considered for patent-eligibility under 35 U.S.C. 101.  The claimed method is not directed to commercial interactions or another form of abstract idea, and is therefore patent-eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  Bäcklund et al. (U.S. Patent Application Publication 2021/0154586) discloses receiving a notification of at least one security service event, and determining a task to be performed to handle the at least one security service event (paragraphs 4, 19, 20, 30, and 37 in particular).  Johnson et al. (U.S. Patent Application Publication 2018/0357073) discloses a list setting forth one or more tasks that a user may perform (paragraphs 84 and 96; Figure 7).  Teh et al. (U.S. Patent Application Publication 2018/0182179) discloses security personnel accepting assigned jobs (paragraphs 24, 31, and 32).  However, these and the other prior art references of record do not in combination disclose, teach, or reasonably suggest a system comprising at least one processor and a non-transitory memory, the non-transitory memory having instructions stored thereon that, in response to execution by the at least one processor, cause the at least one processor to perform operations comprising: receiving a security task acceptance from a security provider device, the security task acceptance, the security task acceptance associated with a security task; validating the security task acceptance; and transmitting a security task acceptance in response to validating the security task acceptance.  
Claims 7-14 have also been considered for patent-eligibility under 35 U.S.C. 101.  The claimed system is not directed to commercial interactions or another form of abstract idea, and is therefore patent-eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Bäcklund et al. (U.S. Patent Application Publication 2021/0154586) discloses receiving a notification of at least one security service event, and determining a task to be performed to handle the at least one security service event (paragraphs 4, 19, 20, 30, and 37 in particular).  Johnson et al. (U.S. Patent Application Publication 2018/0357073) discloses a list setting forth one or more tasks that a user may perform (paragraphs 84 and 96; Figure 7).  Teh et al. (U.S. Patent Application Publication 2018/0182179) discloses security personnel accepting assigned jobs (paragraphs 24, 31, and 32).  However, these and the other prior art references of record do not in combination disclose, teach, or reasonably suggest an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by at least one processor, cause the at least one processor to perform operations comprising: receiving a security task acceptance associated with a security task and a provider identifier; validating the security task acceptance; and transmitting a security task acceptance notification in response to validating the security task acceptance. 
Claims 15-20 have also been considered for patent-eligibility under 35 U.S.C. 101.  The claimed article of manufacture is not directed to commercial interactions or another form of abstract idea, and is therefore patent-eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bäcklund et al. (U.S. Patent 11,278,818) disclose a method for applying gamification techniques to a security system.
Teh et al. (U.S. Patent Application Publication 2018/0182179) disclose a comprehensive system and method for real-time monitoring and management of security patrolling operations.  Johnson et al. (U.S. Patent Application Publication 2018/0357073) disclose a method, device, and system for an electronic digital assistant for natural language detection of a user status change and corresponding modification of a user interface.  Bäcklund et al. (U.S. Patent Application Publication 2021/0154586) disclose a method for applying gamification techniques to a security system.
Martex Potosi, S.A. de C.V., MX (CA 2 914 810) A1  discloses a method and system for tracking an authenticating articles. 
The anonymous article, “TeleSign Acquires Routo Telecommunications to Enhance Security and Authentication Solutions,” discloses a business thesis built around security, mobility, data and cloud services. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	July 7, 2022